Devens, J.
If the original assessment to William H. H. Dearden, in 1881, of $12,000, for the debt due from the estate of Marble, was valid, the action of the assessors in 1882, in reassessing the tax to the defendant, the administrator of Marble, was unauthorized and void. Oakham v. Hall, 112 Mass. 535. In describing the personal property which is liable to taxation, it is provided that it shall include “ money at interest, and other debts due the persons to be taxed more than they are indebted or pay interest for.” Pub. Sts. c. 11, § 4.
Dearden had a claim for services rendered during nineteen or twenty years to this estate, upon which he demanded $23,000, which was finally compromised, by authority of the Probate Court, by the payment to him of $13,100. It is contended that, as the claim was not for a definite and specific sum due by express agreement, but an unliquidated claim, the amount of which could only be ascertained by determining the value of Dearden’s services, it was not a debt within the meaning of the statute relating to taxation. This construction of the statute is not satisfactory. A claim is not the less a debt because the exact amount due cannot be, at the time of the assessment, ascertained with mathematical accuracy. The difficulty of determining its value is not greater, probably, than that which attends the valuation of other property; and, if it be too highly rated, the same remedies exist that are found in other cases of overvaluation. So far as a debt is admitted by the debtor, at any rate, (as was the sum of $12,000 assessed to Dearden,) it certainly must be an appropriate subject of taxation. It cannot become otherwise because the creditor claims more than is admitted, and thus himself introduces an element of uncertainty. The words “ other debts due the persons to be taxed,” when used in connection with the words “more than they are indebted or pay interest for,” contemplate an estimate of the financial position of the person to be taxed, before deciding that he is liable as a creditor to this tax, and also the extent to which he is thus liable.
*133The plaintiff relies upon Lowell v. Street Commissioners, 106 Mass. 540, where it is held that a claim for land damages, when a road has been laid out and the right to damages has accrued, is not taxable to the owner until the damages become fixed and receivable as ■ his absolute personal property. The reason of this is that, until that time, the true amount of the conversion of the real estate of the owner into personal cannot be ascertained, as it may be subjected to the repayment by way of an assessment for expenses of the whole amount awarded as damages. As the land damages might thus be absorbed entirely, there could be no debt until it was ascertained that this would not happen.
In the case at bar, there was no dispute that a debt was due; all that was disputed was the amount, and that was conceded to be as much as was assessed to Dearden. The tax upon $12,000 was therefore rightly assessed to William H. H. Dearden.
The assessment to George R. Dearden requires no separate consideration. It was rightfully assessed, for the reasons already given.

Judgment affirmed.